1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                              ***
9    ARMANDO B. CORTINAS, JR.,                       Case No. 3:10-cv-00439-LRH-WGC
10                                    Petitioner, ORDER
            v.
11
     JO GENTRY, et al.,
12
                                  Respondents.
13

14         Respondents’ second unopposed motion for enlargement of time (ECF No. 43) is

15   GRANTED. Respondents shall have until November 8, 2018, to answer or otherwise

16   respond to the amended petition for writ of habeas corpus in this case.

17         IT IS SO ORDERED.

18         DATED this 2nd day of November, 2018.
19
20                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28


                                                 1
